[Cite as State v. Carr, 2021-Ohio-1983.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :         CASE NO. CA2020-12-129

                                                 :              OPINION
     - vs -                                                      6/14/2021
                                                 :

 VINCENT P. CARR,                                :

        Appellant.                               :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2020-04-0505


Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Repper-Pagan Law, Ltd., Christopher J. Pagan, 1501 First Avenue, Middletown, Ohio
45044, for appellant


        S. POWELL, J.

        {¶ 1} Appellant, Vincent P. Carr, appeals his conviction in the Butler County Court

of Common Pleas after he pled guilty to one count of trafficking in hashish. For the reasons

outlined below, we affirm.

        {¶ 2} On October 27, 2020, Carr, who is Caucasian, pled guilty to one count of

trafficking in hashish in violation of R.C. 2925.03(A)(1), a third-degree felony. The charge
                                                                       Butler CA2020-12-129

included a forfeiture specification, pursuant to R.C. 2941.1417 and 2981.04, that required

Carr to forfeit $2,766 as proceeds of the offense. Prior to accepting Carr's guilty plea, the

trial court addressed Carr personally and stated, in pertinent part, the following:

              You're going to plead guilty to one count. It is a third-degree
              felony. As a result of conviction, there is a possibility that you
              would be placed on community control. There is also a
              possibility that you would be sent to prison.

              If you're placed on community control, you'll be under the
              supervision of the probation department for a period of time of
              up to five years. Under that supervision, you would have rules
              you would have to follow. If you didn't follow those, you could
              have extra rules added, you could have the length of time of
              supervision extended, or in the worst case scenario, you would
              have community control revoked, and then you would be sent to
              prison.

       {¶ 3} Continuing, the trial court stated:

              If you are sent to prison, either initially at sentencing or as a
              result of revocation of community control, you would be given a
              specified term or length of time to serve. That term would be
              somewhere between 9 months and 36 months.                    After
              completing that term of imprisonment, you would then face the
              possibility of being placed on three years of post-release control.
              That would be optional. It would be at the discretion of the
              parole authority.

              If they decided to place you on that, you would be under their
              supervision when you left prison. You would have rules you
              would have to follow. If you didn't follow those, you could be
              sent back to prison for an additional amount * * * totaling up to
              one-half of your initial sentence. If you violated those rules by
              committing a new offense, you could also be convicted of that
              and sentenced for that, in addition to any time you would serve
              for violating those rules of supervision.

       {¶ 4} Following this advisement, the trial court asked Carr if he understood. Carr

responded, "Yes, Your Honor." The trial court also asked Carr if he understood the charge

against him and the maximum possible penalty that he faced. Carr again responded, "Yes."

The trial court then reviewed the plea form with Carr. During this review, the trial court

advised Carr of the following:

                                              -2-
                                                                          Butler CA2020-12-129

               I'm going to review with you the form you've signed. It sets forth
               that one charge, which is Count III. It is trafficking in hashish. It
               is a third-degree felony. It carries with it a maximum possible
               prison sentence of 36 months, and a maximum possible fine of
               $10,000. There is the potential of a driver's license suspension.
               But I will not impose that. Post-release control, again, is
               discretionary for a possible period of three years.

       {¶ 5} After reviewing the plea form with Carr, the trial court asked Carr if he had

read, signed, and discussed the plea form with his attorney. Carr responded, "Yes" to all

three questions. Carr also answered "Yes" when asked by the trial court if he understood

what the plea form said and whether Carr understood the effect of signing the plea form.

Following this exchange, the trial court accepted Carr's guilty plea upon finding the plea

was knowingly, intelligently, and voluntarily entered. The trial court then scheduled the

matter for sentencing.

       {¶ 6} On December 8, 2020, the trial court held a sentencing hearing. During this

hearing, but prior to issuing its sentencing decision, the trial court, without prompting from

either party, stated:

               What I'm struggling with is balance, I guess. I don't want to get
               into a big societal spiel about disproportionate sentences, and
               proportionate sentences, and backgrounds. And I guess I could
               get into the term of "white privilege" if I wanted to go down that
               road. And those are all kinds of things swirling around here.

       {¶ 7} After noting that Carr, whose father is a physician and whose mother is a

nurse, was somebody "with almost no record" outside of a few minor drug offenses as a

juvenile, the trial court stated:

               But in this case, seemingly – I mean, this is a – not elaborate
               drug trafficking operation necessarily. But you've got a large
               amount of hashish here coming in from Los Angeles. You've
               got apparently some third person involved besides you and
               [your co-defendant], Mr. mad chemist guy here. And besides
               the two of you, you've got some other guy involved apparently
               to shield yourself. You hoped, I guess, it would shield yourself
               from detection if you had this sent to somebody else.


                                                -3-
                                                                       Butler CA2020-12-129

       {¶ 8} Continuing, the trial court stated:

               Large amount being sold, kind of wholesale by you. You were,
               like the, I'll say, big wholesaler. And maybe big is a wrong
               expression. But, apparently, you organized this from California.
               Had it shipped to somebody else. You then transported it to
               [your codefendant], who was going to do whatever he did on the
               retail level, I suppose. Kind of stay behind the scenes, keep
               your hands clean. You know, that's a very serious operation.

       {¶ 9} Later, after again noting that it was a "sizable amount of hashish" that Carr

pled guilty to trafficking, the trial court stated:

               With that kind of situation, even though your record is not bad,
               it just seems – I mean, what I'm faced with basically is a young
               man who's got – and I don't want to penalize somebody for
               coming from an upper middle class family. And I don't want to
               advantage somebody from [coming] from an upper class – or
               upper middle class, let's say – professional level, because those
               are the old sociological terms. * * * But whatever you want to
               call that. Whatever. We're talking about a doctor here. We're
               talking about a doctor father and a nurse mother. And you
               know, the – what most of us would consider today to be kind of
               an upper class.

       {¶ 10} The trial court then stated:

               I don't want to penalize, neither do I want to advantage anybody
               from whatever situation, socioeconomic background,
               demographic background that person comes from. So what I'm
               left with here is a very, very young man, just, you know, 18 years
               old, I guess, when this got going; 19 at this point in time. But
               very young, very little record, but just jumping right in to some
               just extraordinarily illegal and seemingly easy way to make a lot
               of money without having to work at a regular job. And I can't
               find that a proper response to that would be to place that person
               on community control.

       {¶ 11} Following these statements, Carr's trial counsel interjected and moved the

trial court for a continuance so that Carr could submit a memorandum outlining "all of the

arguments in light of the recidivism factors and the seriousness factors." The trial court

denied this request.

       {¶ 12} Moving then to its sentencing decision, the trial court stated that it had


                                                 -4-
                                                                        Butler CA2020-12-129

considered (1) the record; (2) the "overriding purposes of felony sentencing;" (3) the

necessary "serious and recidivism factors;" (4) the "information contained in the pre-

sentence investigation report;" and (5) "any and all statements" made at the sentencing

hearing prior to issuing its decision. The trial court then sentenced Carr to the minimum

allowable nine-month prison term for the offense of third-degree felony trafficking in

hashish, minus two days of jail-time credit. The trial court also ordered Carr to pay court

costs and a mandatory $5,000 fine. The trial court further notified Carr that he was subject

to an optional three-year postrelease control term upon his release from prison.

       {¶ 13} After the trial court imposed its sentence, Carr's trial counsel objected to the

trial court's sentencing decision. In support of this objection, Carr's trial counsel argued that

it was improper for the trial court to use "socioeconomic arguments in sentencing [his]

client." To this, the trial court stated:

               Okay. That's all. But I would note – let me say this. What I – in
               saying that, what I said is I was doing everything in my power to
               not be influenced by those very things. And that's exactly what
               I think I did.

The trial court then stated that it tries to "steer away" from considerations regarding an

offender's socioeconomic status and demographic background "as much as possible" when

deciding on what sentence should be imposed upon the offender. The sentencing hearing

was then concluded, and the trial court issued its judgment of conviction entry. Carr now

appeals his conviction, raising two assignments of error for review.

       {¶ 14} Assignment of Error No. 1:

       {¶ 15} THE TRIAL COURT UNLAWFULLY CONSIDERED RACE AND WHITE

PRIVILEGE IN ITS SENTENCING DETERMINATION.

       {¶ 16} In his first assignment of error, Carr argues the trial court erred by sentencing

him to prison rather than placing him on community control. To support this claim, Carr


                                               -5-
                                                                      Butler CA2020-12-129

argues the trial court improperly considered his race, a Caucasian, and the concept of

"white privilege" in reaching its sentencing decision. We disagree.

       {¶ 17} "[A]n appellate court does not review the sentencing court's decision for an

abuse of discretion." State v. Scott, 12th Dist. Clermont Nos. CA2019-07-051 and CA2019

07-052, 2020-Ohio-3230, ¶ 54, citing State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-

1002, ¶ 10. "It is instead the standard of review set forth in R.C. 2953.08(G)(2) that governs

all felony sentences." State v. Watkins, 12th Dist. Preble No. CA2020-03-005, 2021-Ohio-

163, ¶ 48, citing State v. Crawford, 12th Dist. Clermont No. CA2012-12-088, 2013-Ohio-

3315, ¶ 6; and State v. Julious, 12th Dist. Butler No. CA2015-12-224, 2016-Ohio-4822, ¶ 8

("[a]s with all felony sentences, we review this sentence under the standard of review set

forth in R.C. 2953.08[G][2]"). Pursuant to that statute, this court may increase, reduce, "or

otherwise modify a sentence that is appealed under this section or may vacate the sentence

and remand the matter to the sentencing court for resentencing," if this court clearly and

convincingly finds either of the following:

              (a) That the record does not support the sentencing court's
              findings under division (B) or (D) of section 2929.13, division
              (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
              2929.20 of the Revised Code, whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶ 18} "R.C. 2953.08(G)(2)(b) therefore does not provide a basis for an appellate

court to modify or vacate a sentence based on its view that the sentence is not supported

by the record under R.C. 2929.11 and 2929.12." State v. Jones, Slip Opinion No. 2020-

Ohio-6729, ¶ 39. However, as set forth in R.C. 2929.11(C), "[a] court that imposes a

sentence upon an offender for a felony shall not base the sentence upon the race, ethnic

background, gender, or religion of the offender." This statute "bars a trial court from

considering race and ethnic background when sentencing an offender," State v. Chavez,


                                              -6-
                                                                          Butler CA2020-12-129

12th Dist. Butler No. CA2015-11-195, 2016-Ohio-8450, ¶ 22, a violation of which constitutes

one of the ways in which "a sentence may be 'otherwise contrary to law' under R.C.

2953.08(G)(2)(b)." Jones at ¶ 49 (Fischer, J., concurring); State v. Gwynne, 158 Ohio St.3d

279, 2009-Ohio-1734, ¶ 61 ("[s]urely, a criminal sentence that was based upon the

offender's race, ethnic background, gender, or religion would be 'contrary to law'")

(Donnelly, J., dissenting).

       {¶ 19} This occurs in instances where the trial court considers the offender's race,

ethnic background, gender, or religion as a basis for the trial court's sentencing decision.

See e.g. State v. Minkowski, 6th Dist. Lucas No. L-13-1274, 2014-Ohio-5593, ¶ 15 (no

violation of R.C. 2929.11[C] where the trial court did not consider appellant's gender "as a

basis" for its sentencing decision, only that appellant's actions were "demeaning to all

women" given that appellant had acted as a "true thug"). This is because "[a] sentence

'based upon' one or more [of those] factors necessarily assumes a conscious and deliberate

consideration of those factors when meting out punishment for an offender." State v.

Sherman, 8th Dist. Cuyahoga No. 97840, 2012-Ohio-3958, ¶ 45.

       {¶ 20} Carr argues the trial court erred by sentencing him to prison rather than

placing him on community control when considering it "candidly admitted that white privilege

swirled around the case," thereby conclusively establishing that considerations regarding

his race, or, more specifically, his "whiteness," was "influential, if not dominant, in the court's

balancing of sentencing factors."        (Emphasis sic.)      However, while the trial court's

commentary was certainly unnecessary given that such commentary came completely

unsolicited by either Carr or the state, Carr's reading of what the trial court actually stated

is taken out of context. That is to say, while the trial court admittedly did state "things" like

"disproportionate sentences, and proportionate sentences, and backgrounds," which

included the term "white privilege," were "swirling around" this case, the trial court prefaced

                                                -7-
                                                                        Butler CA2020-12-129

those comments by stating that it did not "want to get into a big societal spiel," and that it

did not want "to go down that road."

       {¶ 21} The trial court also stated that it was "doing everything" in its power "to not be

influenced by those very things" and that it tries to "steer away" from those considerations

"as much as possible" when deciding on what sentence should be imposed upon any

defendant that appears before it. (Emphasis added.) After a thorough review of the record,

we believe the trial court did just that in this case. Therefore, contrary to Carr's claim, when

reviewing the trial court's comments in their entirety, and when taking those comments in

their proper context, we find it clear that the trial court did not use Carr's race and/or the

concept of "white privilege" as a basis for its decision to sentence Carr to prison rather than

placing him on community control. The trial court, in fact, did the exact opposite by

specifically stating that it had made a concerted effort to ignore Carr's race and the concept

of "white privilege" when issuing its sentencing decision despite the fact that those issues

were, to some extent, "swirling around" this case. Carr's claim otherwise lacks merit.

       {¶ 22} In light of the foregoing, because the trial court did not violate R.C. 2929.11(C)

by using Carr's race and the concept of "white privilege" as a basis for its sentencing

decision, the trial court's decision to sentence Carr to prison rather than place Carr on

community control was not contrary to law under R.C. 2953.08(G)(2)(b). See, e.g., State

v. Stephens, 11th Dist. Portage No. 2018-P-0090, 2019-Ohio-3150, ¶ 26 (trial court did not

err by ordering appellant to serve a prison sentence rather than community control where

the trial court noted that "the State may have requested a harsher sentence if [appellant]

were a man" because, "[w]hile the court's comments on this issue may have been

unnecessary, they do not demonstrate that the court based its sentence on gender" in

violation of R.C. 2929.11[C]); State v. Alridge, 6th Dist. Sandusky No. S-15-001, 2015-Ohio-

4064, ¶ 25 (trial court did not err by sentencing appellant to four years in prison where

                                              -8-
                                                                       Butler CA2020-12-129

appellant "provided no evidence to suggest that race or gender played any role in the trial

court's sentence" in violation of R.C. 2929.11[C]); State v. Hodge, 5th Dist. Muskingum No.

09 CA 23, 2010-Ohio-2717, ¶ 21 (trial court did not err by sentencing appellant to seven

years in prison where the record was devoid of any evidence indicating appellant "was

sentenced based on his race, ethnic background, gender or religion" in violation of R.C.

2929.11[C]); and State v. Nance, 8th Dist. Cuyahoga No. ¶ 38 (the trial court did not err by

sentencing appellant to 33-years-to-life in prison where "the court at no time indicated that

it was imposing a harsher sentence upon the defendant due to his race" in violation of R.C.

2929.11[C] "nor can that fairly be inferred from the record when it is read in context").

Therefore, finding no merit to any of Carr's claims raised herein, Carr's first assignment of

error lacks merit and is overruled.

       {¶ 23} Assignment of Error No. 2:

       {¶ 24} CARR'S GUILTY PLEA WAS INVALID UNDER DUE PROCESS.

       {¶ 25} In his second assignment of error, Carr argues his guilty plea was not

knowingly, intelligently, and voluntarily entered since the trial court failed to advise him of

the maximum possible penalty he faced as required by Crim.R. 11(C)(2)(a). We again

disagree.

       {¶ 26} Carr argues his guilty plea was invalid since the trial court completely failed

to advise him of the possible consequences under R.C. 2929.141(A)(1) if he were to commit

a new felony after he was released from prison and placed on postrelease control.

However, while it is true that Crim.R. 11(C)(2)(a) required the trial court to advise Carr of

the maximum possible penalty that he faced, "[a]ppellate courts have consistently held that

Crim.R. 11(C)(2)(a), notice of the maximum penalty involved, does not require a trial court

to inform a defendant entering a guilty plea of the R.C. 2929.141 consequences for violating

post-release control." State v. Betts, 4th Dist. Vinton No. 17CA706, 2017-Ohio-8595, ¶ 24,

                                              -9-
                                                                        Butler CA2020-12-129

citing State v. Turner, 8th Dist. Cuyahoga No. 101578, 2015-Ohio-1148, ¶ 7.

       {¶ 27} We agree and similarly conclude that a guilty plea is not invalid where the trial

court did not notify a defendant who was not on postrelease control of the possible

consequences the defendant faced under R.C. 2929.141(A)(1) if the defendant committed

a new felony after being released from prison and placed on postrelease control. Compare

State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, ¶ 21 ("Crim.R. 11[C][2][a] requires a

trial court to advise a criminal defendant on postrelease control for a prior felony, during his

plea hearing in a new felony case, of the trial court's authority under R.C. 2929.141 to

terminate the defendant's existing postrelease control and to impose a consecutive prison

sentence for the postrelease-control violation"). Therefore, finding no merit to any of Carr's

arguments raised herein, Carr's second assignment of error also lacks merit and is

overruled.

       {¶ 28} Judgment affirmed.


       PIPER, P.J., and HENDRICKSON, J., concur.




                                             - 10 -